DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 6, in the reply filed on 4/22/22 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of copending Application No. 17/177,733 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter but having very slightly modified wording.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over SWEI et al (US 2007/0206364) in view of  TSUKIYAMA et al (WO 2017/038818, using machine translation).
Claim 1: SWEI discloses (see entire document) a press pad for use in laminating circuit boards comprising a flexible media comprising a substrate [which reads on the claimed planar pad]  and a sheet of coverlay polyimide-based film over the two surfaces of the flexible media [reading on the claimed polyimide-based release film]. The polyimide film is coupled to the flexible media using an acrylic-based adhesive [reading on the claimed acrylic-based adhesive] (abstract, [0009], [0017], [0021]-[0023]).
SWEI discloses an acrylic-based adhesive, as claimed, but fails to teach that it is specifically a methyl methacrylate and a polyolefin. However:
TSUKIYAMA discloses (see entire document) a press board for use in laminating circuit boards comprising a polyimide film and, mounted on the PI film is  an adhesive layer selected from methacrylate and polyolefin having a thickness of 0.5-20 microns (abstract; page 3 when the document is printed out, 5th paragraph; page 4, 5th paragraph; example 1).
It would have been obvious to one of ordinary skill in the art to have added a polyolefin adhesive to SWEI’s acrylic-based adhesive, as taught by TSUKIYAMA, for cumulative results, since TSUKIYAMA discloses them to be equivalent, wherein both references are concerned with a polyimide film bonded to a press pad by an acrylic-based adhesive for use in laminating circuit boards.
Claim 2: SWEI discloses that the flexible media comprising a substrate/planar pad is a polymer, such as polyester ([0018], [0019]), thus failing to teach paper or cotton. However, barring new and unexcepted results, it would be under the purview of one of ordinary skill in the art to use synthetic or natural polymeric products with reasonable expectation of success. It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532.  TSUKYAMA, for instance, discloses that one can use polyester films, paper or non-woven fabrics, interchangeably, as peelable film (page 4, 3rd paragraph].
Claim 3: The polyimide coverlay/release film is 25 micron thick ([0035]) [i.e. 0.001 inches thick], failing to teach the claimed 0.003 – 0.01 inches thick. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). Additionally, SWEI discloses one, two or more additional release films that can be placed on top of the coverlay film, which can be 13 – 200 microns or higher in thickness ([0025], [0031], [0037], [0038]) [encompassing the claimed range]. It would have been obvious to one of ordinary skill in the art to have used a coverlay/release film of the desired thickness though routine experimentation since SWEI discloses that additional films can be added, thus showing that the overall thickness can be varied, and have thus arrived at the present thickness with reasonable expectation of success.
Claim 4: The acrylic-based adhesive is 13 micron thick ([0035]) [meeting the claimed range of 5-15 microns].
Claim 5: SWEI is silent regarding the thickness of the planar pad, thus showing to be open to any thickness. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).
Claim 6: Since the polyimide coverlay/release film is bonded to the substrate/planar pad by the acrylic-based adhesive ([0024]), the polyimide sheet is necessarily permanently bonded to the substrate.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765